A case will not be reversed on rehearing unless some point or authority was overlooked.
It is of public interest that there shall be an end to litigation. It was said by the Chief Justice in Emry v. R. R., 105 N.C. 45: "It is but a reiteration of what has been said in a multitude of decided cases of this Court, to say that it will rehear a case only for very weighty considerations and when the alleged error clearly appears." And upon a rehearing no case should be reversed unless it appears to have been decided hastily, or some material point overlooked, or some authority was not called to the attention of the court, or when it appears that in the former decision some material fact was overlooked. See cases cited in Clark's Code under Rule of Supreme Court, 53." From a careful review of the former decision in the present case, we fail to observe any omission on the part of the court to consider carefully and fully every point presented in the pleadings. It fully appears from the opinion of a majority of the Court, delivered by CLARK, J., and the able dissenting opinion delivered by the Chief Justice, that the decision sought now to be reversed was rendered upon a full and careful discussion of the questions presented, and we affirm the decision then made.
Petition denied.
Cited: Tucker v. Tucker, post, 334; Moore v. Beaman, 112 N.C. 561;Mullen v. Canal Co., 115 N.C. 16; Weisel v. Cobb, 122 N.C. 70; Hodginv. Bank, 125 N.C. 503, 511. *Page 175 
(251)